REDMANN, Chief Judge.
We granted certiorari to review the trial judge’s ruling that (1) ordered relator, an insurer, to employ separate counsel to represent itself for each of two separate policies on which it is alleged to be liable, and (2) disqualified as relator’s counsel the lawyer who has represented it since the beginning of this litigation four years ago.
Since our grant, relator and the insured (always represented by its own counsel) who moved that relator itself employ independent counsel have settled their dispute by the insurer’s paying for additional counsel for the insured. Those two parties agree that the first part of the questioned order has become “moot,” and we therefore vacate it as discharged.
We reverse the second part for lack of standing on the part of its mover, the plaintiff in this tort action, who makes no allegation supporting disqualification of counsel other than that a conflict of interest existed between insurer and insured. That is their business, not plaintiff’s, and they are satisfied to have the insurer’s counsel continue to represent it.
Vacated in part by consent; reversed in Part